Citation Nr: 1453593	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  06-35 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a claimed innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for the claimed residuals of a right ankle injury. 

3. Entitlement to service connection for the claimed residuals of a left hip injury. 

4. Entitlement to service connection for the claimed residuals of a left knee injury.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to February 1980.  He died in December 2010.  The appellant is the Veteran's surviving spouse.  These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Winston -Salem, North Carolina. 

At the time of his death, the Veteran had a pending appeal for the issues noted above.  The appellant filed a proper claim for substitution in March 2011; and in March 2013, substitution of the appellant for the Veteran was granted.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.  38 U.S.C.A. § 5121A.

The issues of entitlement to service connection for the claimed residuals of a right ankle injury, a left hip injury, and a left knee injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD based on his claimed in-service stressor; a depressive disorder is not related to active service.



CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's April 2014 Remand, the Appeals Management Center (AMC) obtained outstanding in-service hospital records and outstanding VA medical records, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's April 2014 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met as to the issue decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2004, July 2004, September 2005, and October 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in September 2014.  VA has fulfilled its duty to assist the Veteran and the appellant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him or the appellant that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c). 

Service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (a diagnosis that conforms to DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In a September 2005 stressor statement, the Veteran noted, 

The last of June 1977 I was assigned to the lst Bn 75th (Rgr) at Ft. Stewart, GA.  A few weeks after getting to Ft. Stewart, I made a night jump and broke my right ankle.  I was placed in a cast for about a month.  After the cast was removed, I went on a company road march and re-injured my right ankle and was put back in a cast.  
Near the end of 1978, when I was assigned to 2nd Bn (Abn) 325th at Ft. Bragg, I was dragged by high winds upon landing on Normandy drop zone and I injured my left hip and knee.

The record includes evidence that the Veteran injured his right ankle in a parachute jump on July 7, 1977 at 2200 hours at Ft. Stewart, Georgia.  In this case, however, the service treatment records indicate that the Veteran did not fracture his ankle but only sprained it.  He was hospitalized for one day, treated with an ace wrap, ice, leg elevation, and pain medication, and then discharged to light duty with profile and crutches.  

With respect to medical evidence diagnosing PTSD in accordance with DSM-IV and a link between current symptoms and the in-service stressor, there is evidence which both supports and weighs against the claim.

In support of his claim, the Veteran submitted a September 2004 letter from Dr. J.C. Lindgren.  Dr. Lindgren noted that the Veteran served in the Army from November 1976 to February 1980, and that he served as a paratrooper.  Dr. Lindgren noted that during one night jump, the Veteran fractured his right ankle and was dragged because of high winds, that the fractured ankle required a cast which was later removed prematurely, and that the Veteran's weakened ankle was reinjured and required recasting.  Dr. Lindgren noted that since this injury, the Veteran reported chronic and severe PTSD symptoms including intrusive thoughts, distress at exposure to triggers which reminded him of past trauma, avoidance of conversations about past injury, estrangement and detachment from others, severe sleep disturbance with frequent nightmares, irritability and anger outbursts, severe concentration and memory problems, and hypervigilance.  Dr. Lindgren noted that the Veteran also endorsed some depressive symptoms and probable panic symptoms.  Dr. Lindgren diagnosed chronic, severe PTSD on Axis I.

In addition, in February 2006, the Veteran's VA primary care physician, Dr. C. B., wrote a letter certifying that the Veteran was unemployable due to osteoarthritis of left hip, morbid obesity, hypertension, fatigue and malaise, depression and PTSD.  In addition, it appears that Dr. C.B. also added PTSD to the computerized problem list and noted, 

... Lindgren MD note Sept 28, 2004 
Since fracture injury of ankle in service 
Dr. Lindgren began [the Veteran] on Seroquel for insomnia and nightmares Sept 2004 
Declared totally and permanently disabled and unemployable by Dr. Lindgren Sept 2004.  

The medical evidence that weighs most heavily against the claim include a February 2005 VA psychiatric inpatient consultation note and an April 2013 VA medical opinion.

In February 2005, the Veteran presented to the Emergency Room with complaints of hypertensive urgency manifested by chest pain.  Due to evidence of PTSD and depression, the Veteran was referred for psychiatric consultation.  Transfer Summarization Note indicates that the Veteran admitted to flashbacks and prior evaluation by psychiatrist in Greenville.

The February 2005 VA psychiatric inpatient consultation note indicates that the Veteran did not meet the criteria for PTSD and denied flashbacks and nightmares and did not endorse an index trauma.  The provided noted that the Veteran did report some hypervigilance but noted that he was not troubled by this and that although he reported some recurring thoughts of old parachute jumps and some disturbing "off-post incidents" that occurred in the army, they were not daily events, and he was not willing to elaborate of the incidents.  The provider noted that the Veteran endorsed some depressive symptomatology including difficulty concentrating, fatigue, depressed mood, and sleep disturbance but that all of these symptoms could be secondary to inadequately treated obstructive sleep apnea.  The provider noted a diagnosis of dysthymia versus depressive disorder secondary to obstructive sleep apnea.  

The Veteran underwent a psychology consultation in March 2006.  He was referred by Dr. C.B. for treatment of depression related to his chronic medical problems and financial difficulties.  The Veteran presented with psychomotor retardation.  His mood was depressed, and his affect was muted though reactive and appropriate.  The Veteran reported that he had been unemployed for the past three years due to his extensive medical problems and he expressed feelings of frustration and hopelessness regarding his medical prognosis, his ability to manage his chronic pain and lose weight, and his related ability to find gainful employment.  There is no indication by the providers at that time that the Veteran was suffering from PTSD.    

In the April 2013 opinion, a VA psychologist determined that the Veteran did not meet the DSM-IV criteria for PTSD and that he did not have any other mental disorder that conformed to DSM-IV criteria.  The VA psychologist noted that Dr. Lindgren described classic PTSD symptoms including nightmares but did not include that the nightmares were related to military trauma (night jump).  The psychologist reported that in a 2005 psychiatry consult, the Veteran did not meet the criteria for PTSD and that there was a questionable depression diagnosis given possible secondary to sleep apnea.  The psychologist reported that notes in 2008 and 2010 indicate that the Veteran reported nightmares but that there was no evidence in the record of the content of the nightmares.  The psychologist explained that in order to be considered one of the many other PTSD symptoms needed to diagnose PTSD, the nightmares would need to be related to the Veteran's military stressor.  The psychologist noted that if the Veteran was distressed by these military stressors (the jumps), it would seem unlikely that he would want to continue his service in the military.  The psychologist noted that the Veteran asked to reenlist in the Army but was not allowed to reenlist due to behavioral problems during his service.

The psychologist stated that given that the last psychiatry consult dated in 2005 found no PTSD diagnosis and that a psychology consult in 2006 did not mention any endorsement of PTSD symptoms, it was less likely than not that the Veteran had a diagnosis of PTSD secondary to his claimed parachute jumping duties during his active service.  The psychologist also opined that it was less likely than not that the Veteran had any other acquired psychiatric disorder with its clinical onset during service as there was no indication of any mental health symptoms or treatment during his active duty service.  

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran had a diagnosis of PTSD related to his claimed in-service stressor, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Here, there are legitimate reasons for accepting the unfavorable medical opinions over the favorable medical opinions.  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Indeed, the courts have provided guidance for weighing medical evidence.  They have held, for example, that a post-service reference to injuries sustained in service, without a review of service medical records, is not competent medical evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.   Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be accorded the various items of medical evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.
  
Dr. Lindgren's September 2004 diagnosis of PTSD related to the Veteran's active duty service was made without the benefit of a review of the claims file.  As such, Dr. Lindgren's opinion is based on an inaccurate factual premise.  Although Dr. Lindgren alludes to the fact that the Veteran's PTSD is related to an incident where during a night parachute jump the Veteran was dragged and fractured his ankle which required casting, as noted above, the service treatment records indicate that the Veteran did not fracture his ankle but only sprained it.  He was hospitalized for one day, treated with an ace wrap, ice, leg elevation, and pain medication, and then discharged to light duty with profile.  As such, the Veteran's right ankle injury was far less severe than he reported to Dr. Lindgren.  

The Board also notes that the Veteran's report to Dr. Lindgren that since this injury, he suffered from severe PTSD symptoms is also not supported by the record.  As noted above, the Veteran reported intrusive thoughts, distress at exposure to triggers which reminded him of past trauma, avoidance of conversations about past injury, estrangement and detachment from others, severe sleep disturbance with frequent nightmares, irritability and anger outbursts, severe concentration and memory problems, and hypervigilance.  

The service treatment records, however, are absent complaints, findings or diagnoses of any of the noted problems during service.  On the clinical examination for separation from service, the Veteran's psychiatric health was evaluated as normal.  There is no indication in the record of any such complaints until September 2004, more than 20 years after the Veteran's discharge from service.  In addition, psychology consultation in March 2006 was absent any complaints of symptoms reported to Dr. Lindgren.  Further, PTSD screening in April 2008 was negative. 

With respect to Dr. C.B.'s February 2006 letter indicating that the Veteran was unemployable due in part to PTSD, there is no indication in the record of the basis for such an opinion other than the diagnosis of PTSD by Dr. Lindgren.  The record indicates that in February 2006, Dr. C.B. referred the Veteran for treatment for his depression related to his chronic medical problems and financial difficulties.  The VA physician noted "depression related to being out of work because of medical problems; has been thought by outside psychiatrist ... to have PTSD."   The Veteran underwent Psychology Consult in March 2006.  No diagnosis of PTSD was rendered as a result of that consultation.  Thus, as the Board finds that Dr. Lindgren's opinion is based on an inaccurate factual premise, so it finds that the VA primary care physician's statement is also based on an inaccurate factual premise.

In this case, the favorable opinions are not accompanied by supporting clinical data or a fully reasoned rationale.  For example, Dr. Lindgren notes that the Veteran reported intrusive thoughts and frequent nightmares but does not indicate that such thoughts or nightmares are related to his right ankle injury or night jump.  As such, they are afforded a relatively low probative weight.  

In contrast, the unfavorable opinions of the VA examiners provide more detailed rationale.  The April 2013 medical opinion is fully explained and is consistent with the evidence of record.  In this case, the Board finds more probative the unfavorable opinion in no small part for the reason that it provides supporting clinical data and fully and carefully reasoned rationale that is consistent with the underlying evidence of record. 

Thus, the more probative evidence indicates that there is no diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) or a link, established by medical evidence, between current symptoms and the Veteran's in-service right ankle injury.

With respect to service connection for any other acquired psychiatric disorder, as noted above, the service treatment records are absent complaints, findings or diagnoses of any psychiatric problems during service.  On the clinical examination for separation from service, the Veteran's psychiatric health was evaluated as normal.  Thus, there is no medical evidence that shows that the Veteran suffered from a chronic acquired psychiatric disorder during service. 

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The provider who conducted the February 2005 VA psychiatric inpatient consultation noted that the Veteran endorsed some depressive symptomatology including difficulty concentrating, fatigue, depressed mood, and sleep disturbance but that all of these symptoms could be secondary to inadequately treated obstructive sleep apnea.  The Veteran's VA primary care physician who authored the February 2006 letter referred the Veteran for treatment for his depression related to his chronic medical problems and financial difficulties.  Thus, even assuming that the Veteran has been diagnosed with a depressive disorder, no medical professional has ever related this condition to the appellant's military service.  

Also as noted above, Dr. C.B. referred the Veteran for treatment for his depression related to his chronic medical problems and financial difficulties; not to any incident of active service.  Moreover, the March 2006 provider indicated that the Veteran reported depressed mood as well as feelings of frustration, hopelessness, worthlessness, and guilt with regard to his medical problems and inability to work; not to any incident of active service. 

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, the medical evidence does not show treatment or diagnosis of these problems until more than 20 years after service.  

Thus, the record is absent evidence of a psychiatric disorder during service or medical evidence of a nexus between the Veteran's depressive symptoms and his active duty service.  In addition, the more probative evidence weighs against the fact that the Veteran had a diagnosis of PTSD related to his in-service right ankle injury.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.


ORDER

Entitlement to service connection for a claimed innocently acquired psychiatric disorder, to include PTSD, is denied. 


REMAND

In April 2014, the Board remanded the case for additional development.  Specifically, the Board directed that an addendum opinion should be obtained from the VA examiner who rendered the April 2013 opinion regarding the likely etiology of the Veteran's claimed left hip, left knee, and right ankle disability.

The Board directed that the examiner should determine whether it is at least as likely as not that the Veteran during his lifetime had a left hip disability, left knee disability, or right ankle disability that had its clinical onset during service or otherwise was due to an injury or other event therein.  The Board also directed that any other likely cause should be identified. 

A VA medical opinion was provided in July 2014.  The VA examiner, however, did not address the Veteran's in-service parachute jumps, and did not address any other likely causes of the Veteran's left hip, left knee, and right ankle disorders.  There is an earlier suggestion that obesity may have caused some joint impairment, but this was not clear.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  Further development is, therefore, needed in light of this Stegall violation.
    
Accordingly, the case is REMANDED for the following action:

1.  An addendum opinion should be obtained from the VA examiner who rendered the July 2014 opinion regarding the etiology of the Veteran's left hip, left knee, and right ankle disabilities.  If this examiner is not available another appropriate examiner should review the file and determine whether it is at least as likely as not that the Veteran during his lifetime had a left hip disability, left knee disability, or right ankle disability that had its clinical onset during service or otherwise was due to an injury or other event (such as parachute jumps) therein.  The examiner should identify any other likely cause for Veteran's left hip, left knee, and right ankle disorders.

In offering these opinions, the examiner should comment on the medical records and the lay evidence contained in the claims file. 

The examiner should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record.

2.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


